 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarriott In-Flite Services,a Division of Marlott Cor-poration and Teamsters Local UnionNo. 311,affil-iated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America.Case 5-RC--7343February 8, 1971DECISIONAND DIRECTION OF ELECTIONSBY MEMBERSFANNING,BROWN,AND JENKINSUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer William I. Shooer.The Hearing Officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within themeaning of the Act and it will effectuate the purposesof the Act to assert jurisdiction herein.2.The labor organization named below claims torepresent certain employees of the Employer.3.A question affecting commerce exists concerningthe representation of certain employees of the Em-ployer within the meaning of Section 9(c)(1) and Sec-tion 2(6) and (7) of the Act.4.The Petitioner seeks to represent the employeesof the Employer in a unit composed, with the usualexclusions, of all employees at the Employer's Friend-ship Airport operations near Baltimore, Maryland.The Employer takes the position that the requestedunit is inappropriate and that the only appropriateunit is one composed, with the usual exclusions, of allsuch employees of the Employer at its WashingtonNational Airport and Dulles International Airportoperations in addition to those employed at Friend-ship Airport. The parties otherwise agree to the com-position of the unit.InHot Shoppes, Inc.,139 NLRB 1253, the Boardfound that a unit virtually the same as the one request-ed in the instant proceeding was appropriate.' Nobargaining representative was selected. Therefore, al-lowing for changed circumstances, we need onlybriefly summarize the Employer's operations. TheEmployer corporation is primarily engaged in provid-ing restaurant, hotel, and airline catering servicesthroughout the United States and parts of Europe.In-Flite Services is an unincorporated division of theEmployer engaged in the business of providing cater-ing services to airlines. Within the division are severaladministrative districts, including theWashington-1Also,inHot Shoppes, Inc,130 NLRB 138, the Board found appropriate,and directed an election in, a unit limited to the employer's employees atWashingtonNational Airport Theretoo an election was directed, but nobargaining representative was selectedBaltimore district (district 1 involved herein) whichconsists of four food preparation shops or .kitchensexclusively servicing airlines at the three area airports:shops Nos. 24 and 25 are both located at WashingtonNational, and shops Nos. 59 and 60 are at DullesInternational and Friendship, respectively. Friend-ship Airport in Maryland is located approximately 59miles from Dulles International and 37 miles fromWashington National, both in Virginia.The Employer has at present 225 employees at itsFriendship Airport facility, about 200 employees attheDulles shop, and some 260 employees at theWashington National shops. Employees at each of thefour kitchens are supervised by a local shop managerwho possesses authority to hire and fire, recommendand grant promotions and transfers within his shop,and in other respects oversee the daily operations ofhis shop. Each shop manager is directly responsible tothe district manager who retains final authority. Em-ployee wages, hours, and terms and conditions of em-ployment are generally uniform throughout theWashington-Baltimore district and in some respectsdiffer from those prevailing in other In-Flite districts.Senioritypoliciesare the same throughout theEmployer's various divisions as are employee bene-fits, such as vacations, holidays, sick leave, insurance,and participation in the profit-sharing program.There are both permanent and temporary transfersof employees to and from the Friendship Airportkitchen. Thus, in the year preceding the hearing, therewere only three permanent employee transfers eitherto or from shop No. 60. With regard to temporaryemployee transfers, the Employer cited 235 such in-stances over the 8-month period immediately preced-ing the hearing. In the typical situation the employeewould report for work at his regular shop, punch histimeclock, from there be dispatched to another shop,and at the end of the day be transported back to hisusual working station where he is clocked out. Mosttransfers were for several days. The record shows thatover 60 employees were transferred from the otherthree shops to shop No. 60. Most of the employeesinvolved were utility personnel whose services wererequired at the Friendship Airport facility because ofimpending state health authority inspections. Also,labor disputes involving airlines at other airports, es-pecially at Washington National, caused the Employ-er to transfer personnel to Friendship. Finally, aportion of the transfers were merely of a routine na-ture such as temporary replacements for vacationingemployees and changes caused because of seasonalfluctuations in passenger traffic for the airlines serv-iced.On the other hand, over the same period therewere only 10 employees temporarily transferred fromshop No. 60 to other shops in the district. In mostinstances these employees were dispatched to Dulles188 NLRB NO. 72 MARRIOTT IN-FLITE SERVICES.International to observe and familiarize themselveswith a catering operation which was to be transferredto Friendship Airport. Thus, their transfers were morerelated to their own shop than of the shop to whichthey were detailed. On another occasion employeeswere temporarily transferred from Friendship toDulles to instruct employees on the operation of anew account the Employer had recently received.The Employer relies chiefly uponMarriott In-FliteServices,168 NLRB 365, andHot Shoppes, Inc.,130NLRB 144, involving the Employer's New York andChicago operations. In the first case, the Board onreview decided that three In-Flite kitchens servicingairlines at Kennedy Airport in New York constitutedan appropriate unit and overturned the RegionalDirector's finding that one of the catering shops wasby itself appropriate. In so deciding the Board wasparticularly mindful of the close geographic proximityof the three In-Flite kitchens, which were all locatedwithin 2 miles of one another. Moreover, the Employ-er was in the process of constructing a single buildingto house its three Kennedy Airport kitchens. The in-stant proceeding presents an entirely different situ-ation for Friendship Airport is, as already found, wellover 35 miles from the nearest In-Flite shop, at Wash-ington National, and some 59 miles distant fromDulles International. In the second case, concerningtheEmployer's catering facilities atMidway andO'Hare airports in Chicago, the Board found that thePetitioner's unit request, limited to employees atO'Hare, was based upon the extent of organization asevidenced by the fact that on two previous occasionsthe petitioner had sought employees in a unit compris-ing both airports. We are satisfied that on the factsbefore us in this case the appropriateness of the re-quested unit is supported by factors unrelated to ex-tentof organization.Moreover, contrary to theChicago case, the Petitioner here has once before, inApril 1969,2 requested the same unit of employees at2Case 5-RC-6773was not published in Board volumes453Friendship Airport and the Employer entered into theStipulation for Certification Upon Consent Electionagreeingthat a unit confined to Friendship Airportwas appropriate.Finally, we return to one earlier decision inHotShoppes, Inc.,139 NLRB 1253, where we found a unitlimited to Friendship Airport to be appropriate. Wehave carefully reviewed this case in light of that deci-sion and conclude that the unit requested is appropri-ate. In our opinion the incidence of temporarytransfers,especially from other kitchens to theFriendship kitchen, does not overcome the clear ge-ographic separateness of these shops, the degree ofautomony which local shop managers exercise, andthe other grounds set forth in our earlier decisions.Accordingly, we find that the following employeesof the Employer constitute a unit appropriate for col-lective bargaining within the meaning of Section 9(b)of the Act:All employees employed by the Employer at itsFriendship Airport operations including foodand equipment handlers and helpers, dishroomattendants,stationattendants,dispatchers,cooks, utility personnel, and mechanics but ex-cluding office clerical employees, guards, and su-pervisors as defined in the Act.[Direction of Election 3 omitted from publica-tion.]J In order to assure that all eligible voters may have the opportunity to beinformed of the issues in the exercise of their statutory right to vote,all partiesto the election should have access to a list of voters and their addresses whichmay beused to communicate with them.ExcelsiorUnderwearInc,156NLRB 1236,N L R B v. Wyman-Gordon Co,394 U. S 759.Accordingly, itis hereby directedthan an electioneligibilitylist, containing the names andaddresses of all the eligiblevoters,mustbe filed bythe Employer with theRegional Director for Region 5 within7 days of thedate of this Decision andDirectorof Election The Regional Director shall make the list available toall parties to the election No extension of time to file this list shall be grantedby theRegionalDirector except in extraordinarycircumstances.Failure tocomplywith this requirement shall be grounds for setting aside the electionwhenever proper objectionsare filed.